Writ of error to judgment on appeal from court of ordinary on executor's citation for settlement, held returnable to the Court of Appeals.
                      No. 13122. FEBRUARY 13, 1940. *Page 615 
This case originated in a court of ordinary, and was afterward appealed to the superior court. The executor of a will filed his petition averring that he had faithfully discharged all his duties as such executor, was ready to make distribution of the fund in his hands when the remaining expenses of administration, etc., can be fixed, and prayed that citation issue to all legatees and persons interested, requiring them to be at the settlement of the executor's account, and that petitioner's account be investigated and his compensation fixed by the court. The administrator of a legatee for life under the will filed his answer, and among other contentions took the position that the executor had exceeded his authority in certain respects, and otherwise attacked the good faith and fairness of the executor; but a construction of the will was nowhere more than incidentally involved, if at all. This court has held that such a case is one of which the Court of Appeals and not this court has jurisdiction. See Reece v. McCrary, 179 Ga. 812
(177 S.E. 741); Trust Company of Georgia v. Smith, 182 Ga. 360
(185 S.E. 525). Accordingly the case is transferred to the Court of Appeals.
All the Justices concur.